UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1362



PALMER BALTHIS,

                                              Plaintiff - Appellant,
          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-00-34-2)


Submitted:   September 10, 2001       Decided:   September 21, 2001


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger W. Rutherford, Erick A. Bowman, WOLFE & FARMER, Norton, Vir-
ginia, for Appellant. James A. Winn, Regional Chief Counsel, Region
III, Patricia M. Smith, Deputy Chief Counsel, Taryn Goldstein,
Assistant Regional Counsel, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Ruth E.
Plagenhoef, United States Attorney, John F. Corcoran, Assistant
United States Attorney, UNITED STATES ATTORNEY’S OFFICE, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Palmer Balthis appeals the district court’s order granting

summary judgment in favor of the Commissioner of Social Security in

Balthis’s action for disability insurance benefits under Title II

of the Social Security Act, 42 U.S.C.A. §§ 401-433 (West Supp.

2001).     Balthis worked in the coal mining industry until June 21,

1996, when he stopped working because of heart problems, back pain

and hearing loss.    This court must uphold the denial of benefits if

the decision is supported by substantial evidence and the correct

legal standard was applied.     See 42 U.S.C.A. § 405(g); Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996).     We have reviewed the en-

tire administrative record, including additional evidence submitted

to the Appeals Council, and find substantial evidence supports the

Administrative Law Judge’s determination that Balthis was able to

return to his past relevant work.      Therefore, we affirm on the rea-

soning of the district court. Balthis v. Massanari, No. CA-00-34-2

(W.D. Va. Feb. 14, 2001).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the Court and argument would not aid the decisional

process.




                                                              AFFIRMED




                                   2